Fourth Court of Appeals
                               San Antonio, Texas
                                    February 22, 2019

                                  No. 04-18-00826-CV

                 IN THE INTEREST OF K.N.J., ET AL., CHILDREN,

                From the 57th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-PA-01058
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER


      The Appellant’s Motion to Extend Time to File Brief is hereby GRANTED.




                                                _________________________________
                                                Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of February, 2019.



                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court